 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :    20 Civ. 3274 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT, LP, :
     et al.,                       :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff KDH Consulting Group LLC (“KDH”) brought this

action against Iterative Capital Management L.P.; Iterative

Capital GP, LLC; Iterative OTC, LLC; Iterative Mining, LLC;

Brandon   Buchanan    (“Buchanan”);     and   Christopher        Dannen

(collectively, “Defendants”). The First Amended Complaint

(“FAC”) alleges violations of federal securities laws.

     Now before the Court are KDH’s motion for return of the

security bond it posted when seeking a temporary restraining

order (“TRO”) (Dkt. No. 35), as well as Defendants’ renewed

motion for disbursement of funds from the security bond (Dkt.

No. 54). The Court also has before it KDH’s response in

opposition to Defendants’ renewed motion for disbursement.

(Dkt. No. 60.) For the reasons set forth below, KDH’s motion

for return of the TRO security bond is GRANTED in part, and

Defendants’ renewed motion for disbursement of funds from the

TRO security bond is GRANTED in part.



                                 1
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 2 of 14



                         I.    BACKGROUND

A.   PROCEDURAL HISTORY

     KDH invested $1,000,000 in a limited partnership with

Defendants. (Dkt. No. 40 ¶ 46.) On April 14, 2020, KDH served

Defendants with a demand for books and records related to a

proposed restructuring scheduled for April 28, 2020. (Dkt.

No. 6 ¶ 2.) Defendants objected. KDH sought an Order to Show

Cause and Temporary Restraining Order to enjoin Defendants

from the proposed restructuring and to compel Defendants to

provide the documents previously requested. (See Dkt. Nos. 1,

5.) On April 27, 2020, the Court (Part I) granted the request.

(See “TRO,” Dkt. No. 9.) KDH was required to post a $20,000

injunction bond pursuant to Federal Rule of Civil Procedure

(“Rule”) 65(c).

     By letter dated May 1, 2020, Defendants sought immediate

relief from the TRO and argued that KDH was unlikely to

prevail at the preliminary injunction hearing. (See Dkt. No.

14.) In a telephone conference on May 5, 2020, the Court

alerted the parties of its intent to construe the letter as

a motion to dissolve the TRO pursuant to Rule 65(b)(4). (See

Docket Minute Entry Dated May 5, 2020.) Upon hearing the

parties’ arguments and reviewing the record, the Court found

that injunctive relief was not warranted. Specifically, the

Court found that KDH had not made a sufficiently compelling


                                 2
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 3 of 14



showing of irreparable harm and further found that the balance

of the equities did not weigh in KDH’s favor. Therefore, the

Court granted the motion to dissolve the TRO pursuant to Rule

65(b)(4). (See Dkt. No. 18.)

      On June 22, 2020, KDH filed a letter requesting return

of its TRO security bond. (Dkt. No. 35.) On July 29, 2020,

Defendants moved for disbursement of funds from the TRO

security bond to cover alleged damages it had suffered as a

result of the wrongfully issued TRO. (Dkt. No. 41.)

      On   November      9,   2020,   the      Court   denied     Defendants’

request    for     disbursement   for     two    reasons.      (“November   9

Order,” Dkt. No. 49.) First, Defendants sought to recover for

certain categories of costs that were not incurred in order

to comply with the TRO, but such incidental costs were not

recoverable from the TRO security bond. (November 9 Order at

5-6.)   As    to   the   remaining     costs     that   were      potentially

recoverable, Defendants had failed to properly substantiate

these costs. (Id. at 6.)

      By letter dated November 19, 2020, KDH reiterated its

request for return of the TRO security bond. (Dkt. No. 51.)

The   Court   ordered     Defendants      to    respond,    and    Defendants

requested leave to file a renewed motion for disbursement.

(Dkt. Nos. 51-53.) Defendants then filed the instant motion.




                                      3
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 4 of 14



       On July 20, 2020, KDH filed the FAC. On March 23, 2021,

the Court granted in part and denied in part Defendants’

motion to dismiss the FAC. In relevant part, the Court held

that KDH had failed to sufficiently allege misstatements in

violation    of    federal     securities       law     postdating   KDH’s

$1,000,000 investment, including any alleged misstatements

made   in   connection     with     the   proposed     restructuring,   and

dismissed such claims with prejudice. (“March 23 Order,” Dkt.

No. 65.)

B.     THE PARTIES’ ARGUMENTS

       Defendants argue that they incurred significant costs

and    damages    as   a   result    of   the   TRO,    which   wrongfully

restrained them, and are thus entitled to a presumption of

recovery from the $20,000 injunction bond. Defendants allege

incurring the following costs: (1) $8,030 worth of legal fees

related to analyzing and attempting to comply with the TRO’s

production requirement; and (2) $16,500 worth of time spent

by Buchanan in attempting to identify and locate materials

responsive to the document-production request. Defendants

base the estimate of legal fees incurred in complying with

the TRO on the affidavit of Defendants’ legal counsel, Robert

Boller (“Boller”). Defendants estimate that the value of

Buchanan’s labor based on an affidavit of Buchanan.




                                      4
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 5 of 14



      KDH opposes Defendants’ renewed motion for disbursement.

KDH   contends      that    Defendants’           renewed   motion     is   an

impermissible second bite at the apple and prejudices KDH.

KDH   also   argues    that      the    costs      allegedly   incurred     by

Defendants    are     speculative           and    inextricably      tied    to

Defendants’ overall litigation strategy. As such, KDH asserts

that it is impossible to discern whether the alleged costs

are   attributable    to     litigating       the    matter    generally     or

complying with the TRO specifically. KDH also argues that

Defendants should have searched for the documents at issue

even without a TRO or lawsuit because “KDH’s demand for

inspection    of    additional         documents     was    reasonable      and

warranted not under [sic] the investment terms and Delaware

Revised Uniform Limited Partnership Act § 17-305.” (Dkt. No.

60, at 3.) As a result, KDH states that deduction of the costs

of document production from the TRO security bond is unfair.

Finally, KDH reiterates that the Court should discharge the

TRO security and return it to KDH.

                           II.   LEGAL STANDARD

      The Second Circuit has held “that wrongfully enjoined

parties are entitled to a presumption of recovery against the

[Rule 65(c) injunction] bond for provable damages.” Nokia

Corp. v. InterDigital, Inc., 645 F.3d 553, 557 (2d Cir. 2011).

However, in order to be entitled to a presumption of recovery,


                                        5
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 6 of 14



“the wrongfully enjoined party must first demonstrate that

the damages sought were proximately caused by the wrongful

injunction” and “must also properly substantiate the damages

sought,” though not necessarily to a mathematical certainty.

Id. at 559.

     Consistent with the purposes of an injunction bond,

parties may recover only those “costs and damages incurred as

a result of complying with a wrongful injunction.” Id. at

560; see also Auto Driveway Franchise Sys., LLC v. Auto

Driveaway Richmond, LLC, 928 F.3d 670, 676 (7th Cir. 2019)

(“Because    defendants   are    likely    to    incur    some    costs   in

ensuring compliance with this injunction . . . the risk of a

wrongful    injunction    must   be    secured    by     Auto    Driveway.”

(emphasis added)). Accordingly, attorneys’ fees expended in

litigating    the   injunction    are     not   recoverable,      although

attorneys’ fees “incurred in complying with the injunction”

are. Nokia Corp., 645 F.3d at 560.

                          III. DISCUSSION

     As an initial matter, the Court rejects KDH’s argument

that Defendants’ renewed motion is an impermissible second

bite at the apple. The Court’s November 9 Order did not deny

Defendants’ request with prejudice. Therefore, the Court

granted Defendants permission to file a renewed motion for

disbursement. And the Court notes that multiple other courts


                                   6
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 7 of 14



that have denied defendants’ requests for disbursement from

bonds   posted    pursuant      to       Rule   65(c)   for       lack   of

substantiation, as the Court did in this case, to renew their

motions with further substantiation. See, e.g., Triumph v.

Ward, No. 11 CV 7927, 2011 WL 6754044, at *5 (N.D. Ill. Dec.

22, 2011).

     The Court concludes that Defendants were wrongfully

enjoined by the TRO and suffered damages as a result of

complying with the TRO. However, the Court is not persuaded

that Defendants suffered $16,500 worth of labor and therefore

will grant recovery of only a portion of the amount requested.

The remainder will be returned to KDH.

A.   WHETHER DEFENDANTS WERE WRONGFULLY ENJOINED

     Whether a defendant was “wrongfully enjoined” requires

ascertaining whether it “had the right to do the enjoined

act.” Blumenthal v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 910 F.2d 1049, 1051 (2d Cir. 1990). This inquiry

generally occurs “in hindsight, in light of the ultimate

decision on the merits after a full hearing.” Id. Courts seem

to agree that granting a motion to dismiss can support a

determination that a defendant was wrongfully enjoined. “A

dismissal    of   an   action   with       prejudice    is    a   complete

adjudication of the issues presented by the pleadings and

bars further action between the parties.” Wainwright Sec.


                                     7
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 8 of 14



Inc.    v.   Wall     St.    Transcript      Corp.,     80    F.R.D.     103,    106

(S.D.N.Y. 1978) (citation omitted); see also Source Interlink

Dist., LLC v. Bauer Publ’g Co., LP, No. 09 Civ. 1152, 2009 WL

1755270, at *2 (S.D.N.Y. June 22, 2009) (“If Bauer were to

prevail on its motion to dismiss, it would have a strong

argument that it was wrongfully restrained by the TRO.”).

       Here, the Court finds that Defendants were wrongfully

restrained by the TRO. In determining whether Defendants had

the right to do the enjoined act -- undergoing the proposed

restructuring and withholding certain documents and records

related to that proposed restructuring -- the Court notes

that the March 23 Order dismissed KDH’s claims pertaining to

the proposed restructuring with prejudice. This dismissal

functioned       as   a     complete    adjudication         on   the    issue   in

Defendants’       favor.      In    other    words,     because      KDH    cannot

challenge the validity of Defendants’ conduct pertaining to

the proposed restructuring through the present suit, the

Court    finds      for     the    purpose   of   the   renewed      motion      for

disbursement that Defendants were wrongfully enjoined. See

Wainwright, 80 F.R.D. at 106; see also St. Mary of the Plains

Coll. v. Higher Educ. Loan Program of Kan., Inc., No. 89 Civ.

1460, 1989 WL 159368, at *2 (D. Kan. Dec. 15, 1989) (“The

court    agrees       with    defendant      that     the    order      dismissing

plaintiff’s complaint pursuant to Rule 12(b)(6) was with


                                         8
 Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 9 of 14



prejudice and constitutes a determination that the defendant

was wrongfully enjoined.”).

B.     WHETHER, AND TO WHAT EXTENT, THE TRO DAMAGED DEFENDANTS

       Defendants request disbursement from the TRO security

bond    for   the   following   costs   relating   to   identifying

responsive documents that were plausibly incurred in order to

comply with the TRO: (1) $8,030 in legal fees related to

analyzing and attempting to comply with the TRO’s production

requirement; and (2) $16,500 worth of Buchanan’s labor in

attempting to identify and locate materials responsive to the

document-production request. In support of these figures,

Defendants provide the affidavits of Boller and Buchanan.

Boller’s affidavit includes an estimate of the hours billed

by various attorneys at the firm for work relating to TRO

compliance as well as the billable rates for these attorneys.

Buchanan’s affidavit does not contain any such calculations,

and the $16,500 estimate is instead based on “the rate when

[Buchanan] last charged for [his] time.” (Dkt. No. 56 ¶ 11.)

         The Court concludes that Defendants have “established

definitively” that it was damaged by suffering attorney’s

fees and labor costs. Smart Study Co. v. Bichha123, No. 20

Civ. 7889, 2020 WL 7137338, at *3 (S.D.N.Y. Dec. 7, 2020)

(citation omitted). However, the Court is not persuaded that

the estimate of damages Defendants present is substantiated


                                 9
Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 10 of 14



by evidence in the record. “In assessing the quantum of

damages, the Court had hoped to rely upon invoices, attorney’s

time entries, . . . and the like.” Id. “Nevertheless, the

Court must work with the evidence it has, and the amount need

not be proven mathematically.” Id. (internal quotation marks

and citation omitted).

      1.    Legal Fees

      The    Court    accepts       Boller’s      representation      that

Defendants incurred approximately $8,030 in attorneys’ fees

for   compliance-related     legal       work.    Moreover,    the   Court

concludes that, contrary to KDH’s contention, these fees are

recoverable. Attorneys’ fees and legal expenses incurred in

complying with an injunction, including fees for legal advice

regarding compliance with an injunction, are recoverable. See

Nokia Corp., 645 F.3d at 560.

      KDH   argues   that   calls    with   its    counsel    “discussing

limiting the TRO scope and extending time to produce, as well

as Defendants’ self-proclaimed attempts to locate documents,

were not part of the TRO compliance and rather were a part of

Defendants’ litigation strategy either to (a) study case

materials, which Defendants should have done in any case or

(b) defend the case and move to lift the TRO, with which

Defendants never complied.” (Dkt. No. 60 at 2.) The Court is

not persuaded. These actions, and the resultant legal fees,


                                    10
Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 11 of 14



stem   directly      from    the    requirement     to     produce   certain

documents and records imposed on Defendants by the TRO. KDH’s

argument that these costs are not recoverable because these

actions were, or should have been, taken for other reasons

lacks any basis in the factual record or case law.

       Similarly, the Court rejects KDH’s argument that it is

inequitable to allow recovery for costs related to document

production because “KDH’s demand for inspection of additional

documents was reasonable and warranted not under [sic] the

investment        terms    and    Delaware   Revised       Uniform   Limited

Partnership Act § 17-305.” (Dkt. No. 60, at 3.) This argument

relies on the validity of KDH’s claim that it possessed a

right under state law to inspect the books and records at

issue.      But   that    claim    is   neither   before    the   Court   nor

necessary to determine for purposes of resolving the motions

at hand. The Court therefore declines KDH’s invitation to

pass judgment on the propriety of KDH’s demand for inspection

of books and records under state law.

       2.     Labor Costs

       As to labor costs, the Court does not accept Buchanan’s

representation that Defendants incurred $16,500 in labor

costs as a result of the thirty hours he spent on document-

production work. Buchanan bases this $16,500 figure on the

rate he last charged for his time ($550) when he was a


                                        11
Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 12 of 14



practicing   attorney   earlier       in   his   career.   But   while

Buchanan’s time may have been worth that rate when he was a

practicing   attorney    years    earlier,       the   Court   has   no

information from which to conclude that Buchanan’s time would

still be valued at that rate given that he is no longer a

practicing attorney and functions in a different capacity as

a principal of Iterative Capital Management, L.P. In other

words, Buchanan’s “approach to calculating labor costs is too

speculative and depends too much on information that was not

provided to the Court in any documented fashion.” Smart Study,

2020 WL 7137338, at *4. Thus, although the Court concludes

that Defendants incurred some amount of damages as a result

of Buchanan’s labor, because it lacks sufficient evidence of

the exact amount incurred, the Court will award a reduced

amount of the total requested amount.

     The Court will reduce Buchanan’s estimate of $16,500 by

40% and award $9,900 for time spent identifying and locating

responsive materials. In other cases in which inadequate

substantiation was provided, courts have reduced the amount

of damages requested to a more conservative figure. See id.

(awarding a lower-than-requested rate of $15 per hour for a

store owner’s labor costs). Given that Buchanan no longer

bills an hourly rate, it is difficult to estimate the cost of

his labor here. However, the Court factors in considerations


                                 12
Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 13 of 14



such as Buchanan’s senior role as a principal, as well as the

difficulty involved in identifying and reviewing responsive

documents, in reaching the determination that a $9,900 award

would adequately compensate Defendants for Buchanan’s time.

       In sum, the Court will award Defendants $8,030 for

attorney’s fees and $9,900 for labor, for a total of $17,930

in damages incurred as a result of complying with the TRO.

“While these calculations are necessarily imprecise given the

evidence submitted, the Court finds that they appropriately

compensate [Defendants] for [their] losses.” Id.

                            IV.     ORDER

       Accordingly, for the reasons stated above, it is hereby

       ORDERED that the motion filed by Defendants Iterative

Capital Management L.P.; Iterative Capital GP, LLC; Iterative

OTC,   LLC;   Iterative   Mining,      LLC;   Brandon   Buchanan;   and

Christopher Dannen to recover the bond posted by Plaintiff

KDH Consulting Group LLC (“KDH”) pursuant to Rule 65(c) of

the Federal Rules of Civil Procedure (Dkt. No. 54) is GRANTED

in part, and the Clerk’s Office is respectfully directed to

deduct $17,930 from the bond posted by KDH in KDH Consulting

Group v. Iterative Capital Management, LP, 20 Civ. 3274, and

to promptly disburse those funds to Defendants; and it is

further




                                  13
Case 1:20-cv-03274-VM Document 72 Filed 04/07/21 Page 14 of 14



     ORDERED that the motion filed by KDH for return of its

bond (Dkt. No. 35) is GRANTED in part, and the Clerk’s Office

is respectfully directed to return to KDH the remainder of

the bond posted by KDH in this case once $17,930 has been

deducted as explained above.


SO ORDERED.

Dated:    New York, New York
          7 April 2021

                                   ___________________________
                                          Victor Marrero
                                            U.S.D.J.




                                14
